The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on August 24, 2021.

Claims 1-19 are pending.  Claim 5 is currently amended. 

The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment.

The rejection of claims 1, 4-7, 12-17 and 19 under 35 U.S.C. 102(a)(1) as being anticipated  by Fernandez-Prieto et al. (US 2013/0065811 is withdrawn in view of Applicant’s arguments. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Fernandez-Prieto et al. (US 2013/0065811, already of record), hereinafter “Fernandez-Prieto.” 
	Fernandez-Prieto teaches water-soluble unit dose articles that are stable even when they comprise high water levels (see paragraph [0001], page 1). The unit dose article may 
, compartment 1 enclosing 34 ml liquid composition, compartment 2 enclosing 3.5 ml liquid composition and compartment 3 enclosing 3.5 ml liquid composition, wherein the liquid composition in Compartment 1 comprises 18 wt% C11-16 alkylbenzene sulfonic acid, 17 wt% C12-14 alkyl 7-ethoxylate, 5.5 wt% C12-14 alkyl ethoxy 3 sulfate, 13 wt% C12-18 fatty acid, 21.5 wt% water, monoethanolamine buffer to pH 8, and solvents (1,2 propanediol, ethanol) to 100 parts, i.e., 12.8 wt% solvents (see paragraph [0127], page 18), wherein compartment 2 (with 3.5 ml composition) and compartment 3 (with 3.5 ml composition) are understood to be in a side-by-side orientation, and both are superposed onto compartment 1 (with 34 ml composition), as disclosed in paragraph [0081]. The total volume of the liquid compositions in the three compartments is 41 ml (34 ml + 3.5 ml + 3.5 ml), which is equivalent to 41 g, when the fluid composition has a density of 1 g/cc (1 g/ml) or 45.1 g when the fluid composition has a density of 1.1 g/cc (1.1 g/ml) as disclosed in paragraph [0007] above. Fernandez-Prieto also teaches that the fluid composition may be encapsulated in a water soluble film by any suitable means, for instance, the water-soluble film can be cut to an appropriate size, and then folded to form the necessary number and size of compartments; the edges can then be sealed (which reads on the flange) using any suitable technology, for 
	With respect to difference (1), Fernandez-Prieto teaches a total liquid composition of 41 ml (34 ml + 3.5 ml + 3.5 ml) in the multicompartment unit dose article in Example 6, wherein the 41 ml is equivalent to 41 g or 45.1 g (the fluid composition has a density of 1 g/cc  to 1.1 g/cc {1 g/ml to 1.1 g/ml}) as disclosed in paragraph [0007]),  but is silent on the total water-soluble film weight, however,  Fernandez-Prieto teaches 0.6 g of total polyvinyl alcohol film in a three component unit dose article comprising a total liquid composition of 20.5 ml or 20.5 g or 22.6 g in paragraph [0106], and 0.7 g  of total polyvinyl alcohol film in a single compartment unit dose article filled with 37.5 ml  or 37.5 g  or  41.25g of the fluid composition in paragraph [0105], hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the total water-soluble film weight in Example 6 to be within the vicinity of the 0.6 g or 0.7g, wherein 0.8 g or 0.9 g or even 1.0 g may be envisaged, thereby resulting in a weight ratio of total liquid composition to total 
	With respect to difference (2), considering that Fernandez-Prieto teaches 41 ml or 41 grams of total liquid composition and 0.8 g or 0.9 g of total polyvinyl alcohol film in a three component unit dose article, as discussed above, a person of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect the sealed area of the polyvinyl alcohol film to be lower than the 0.8 g or 0.9 g total polyvinyl alcohol film, since only the edges are sealed, say for example, a 0.2 g sealed film can be envisaged, hence a 41 g total composition to 0.2 g sealed film would yield a 205:1 weight ratio, which overlaps those recited in instant claims 2-3. The subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
With respect to difference (3), considering that Fernandez-Prieto teaches unit dose article measuring about 44x44 mm as disclosed in paragraphs [0106] and [0119], as the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207), the lower limit of about 45mm in instant claims 8 and 9 may be considered to read on the 44 mm in Fernandez-Prieto.
	With respect to difference (4), considering that Fernandez-Prieto teaches that the fluid composition comprises from 11 wt % to 70 wt % by weight of water as disclosed in paragraphs prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claims 10 and 11 stand rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Prieto as applied to claims 1-9 and 12-19 above, and further in view of Brooker et al. (US 2015/0267155, already of record), hereinafter “Brooker.”
	Fernandez-Prieto teaches the features as discussed above. Fernandez-Prieto, however, fails to disclose the water-soluble multicompartment unit dose article having a height greater than about 20mm, or between about 25mm and about 50mm, as recited in claims 10 and 11, respectively.
	It is known from Brooker, an analogous art, that a similar multicompartment unit dose article  for laundry has a maximum length between about 2 and about 5 cm; a maximum width between about 2 and about 5 cm; and a maximum height between about 3 and about 5 cm (equivalent to between about 30 and about 50 mm) (see abstract). The maximum of any of these dimensions is meant to mean the greatest distance between two points on opposite sides 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimensions of the water-soluble multicompartment unit dose articles of Fernandez-Prieto, in particular, the height within those recited, i.e.,  between about 30 and about 50 mm because this would allow the unit dose articles to be less likely to become trapped between the door and the seal, or within the seal itself of an automatic laundry washing machine as taught by Brooker. 

Response to Arguments
Applicant's arguments filed on August 24, 2021 have been fully considered but they are not persuasive. 
	With respect to the rejection over Fernandez-Prieto, which is now an obviousness rejection,  Applicant argues that the Office cites Example 6 of Fernandez-Prieto which appears to disclose a three-compartment unit dose that contains 41 mL of composition (34 mL + 3.5 mL + 3.5 mL), and the Examiner suggests that this three-part composition is placed into the multicompartment unit dose article disclosed in paragraph [0106] and [0119] of Fernandez-Prieto, which include 0.6 g of 76-micron PVA film and the Office goes on to suggest that the detergent:film weight ratio of Example 6 is 41g:0.6g, or 68.3:1. However, Applicant noted that the articles described in paragraphs [0106] and [0119] only contain a total of 20.5 mL (17.5 mL 
	The Examiner respectfully disagrees with the above arguments because of the same reasons as set forth in paragraph 7 above, see in particular, difference (1). 
	With respect to the obviousness rejection of claims 10 and 11 over Fernandez-Prieto as applied to claims 1-9 and 12-19 above, and further in view of Brooker, Applicant argues that Brooker does not redress the deficiencies of  Fernandez-Prieto, for example, Brooker does not teach or suggest a unit dose article having the claimed combination of detergent and film limitations. 
	The Examiner respectfully disagrees with the above arguments because of the same reasons as set forth in paragraph 8 above.
	Applicant also argues that even if a prima facie case has been established, the argument of obviousness is overcome by the surprising results in the specification, specifically, Example 1 shows that “less water soluble unit dose pouch residues are remaining when the consumer selects one larger unit dose pouch” according to the present disclosure when compared to a similar treatment cycle with two smaller pouches (specification, p. 15, ln. 9-11). Applicant further noted that the comparative (non-inventive) pouches tested in the present application are relatively similar in dimensions to those specifically disclosed in Fernandez-Prieto as shown in the Table at page 4 of Applicant’s Remarks. Applicant then argues that, because the pouches 
	 The Examiner respectfully disagrees with the above arguments because even presuming that the Comparative Example in Table 2 of the specification are relatively similar in dimensions of the multicompartment pouch in paragraphs [0106] and [0119] in Fernandez-Prieto, please note that Fernandez-Prieto also teaches a multicompartment pouch in Example 6, which has a larger dose, having a total composition weight of 41 g or 45.1 g (although is silent on the total weight film) and can be used as a single dose, rather than 2 doses like those in the Comparative Example. Hence, the showing has not been compared with the closest example in Fernandez-Prieto, i.e., Example 6.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






                                                                                  /LORNA M DOUYON/                                                                                  Primary Examiner, Art Unit 1761